Citation Nr: 1404435	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of Methicillin-resistant Staphylococcus aureus (MRSA) infection.

2.  Entitlement to a rating in excess of 10 percent for residuals of bilateral mandible fracture status post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran requested a videoconference hearing; in November 2012 he withdrew the request.

Although the RO did not reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection as explained in the November 2011 statement of the case, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it under a merits analysis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection on de novo review and an increased rating for residuals of bilateral mandible fracture status post open reduction and internal fixation are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied the Veteran entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection including on the basis that it was not shown that he had additional disability due to surgical intervention.  

2.  Evidence received since the July 2007 rating decision includes evidence suggesting that the Veteran has additional disability manifested by scars and recurrent boils due to VA surgical intervention; relates to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A July 2007 rating decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection based on a finding that the evidence did not show that VA medical services were the proximate cause of additional disability and no additional disability was demonstrated.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The pertinent evidence of record at the time of the July 2007 rating decision included the Veteran's VA treatment records from September 2006 to July 2007 which showed October 19, 2006 dental surgery and community acquired MRSA skin/soft tissue infection of the face and right lower extremity diagnosed on infectious disease consultation on December 7, 2006.  

Evidence received since the July 2007 rating decision includes a statement from the Veteran received in December 2011 in which he claims that, as a result of the MRSA infection, he is scarred all over his body from the boils and he continues to develop boils from time to time.  

Evidence received subsequent to the July 2007 final decision includes the Veteran's contention that the MRSA infection has resulted in scarring and recurrent boils (which he is competent to observe).  The Board finds that the Veteran's contentions relate to an unestablished fact necessary to substantiate his claim; they are neither cumulative nor redundant of evidence already of record.  The credibility of this newly submitted evidence is to be presumed.  See Justus, supra.  Therefore the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

De novo review of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection is granted.


REMAND

Additional evidentiary development is necessary in the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for residuals of MRSA infection and an increased rating for residuals of bilateral mandible fracture status post open reduction and internal fixation. 

Regarding the benefits under 38 U.S.C.A. § 1151 for residuals of MRSA infection, the Veteran underwent VA dental surgery in October 2006.  In December 2006, he was found to have community acquired MRSA skin/soft tissue infection of the face and right lower extremity.  He contends that the MRSA infection has resulted in scarring and recurrent boils (which he is competent to observe).  The Veteran has not been afforded a VA examination to secure a medical opinion in this matter.  A VA examination to address his allegations/the medical questions raised by the claim under 38 U.S.C.A. § 1151 is necessary.

The Veteran's most recent VA dental and oral evaluation was in May 2010, about three years and 8 moths ago.  In his November 2011 substantive appeal, the Veteran reported that his condition had worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, an examination to assess the current status of the residuals of bilateral mandible fracture status post open reduction and internal fixation is necessary.  

Finally, the record indicates the Veteran receives ongoing treatment at the VA medical center (VAMC) in Mountain Home, Tennessee.  The most recent VA treatment report of record is dated in July 2007.  Updated records of VA treatment are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all records of VA treatment the Veteran received from the Mountain Home, Tennessee, VAMC July 2007 to the present.

2.  When the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to assess the propriety of his October 2006 dental surgery.  His claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions responding to the following: 

a) Is it at least as likely as not that the Veteran's October 2006 dental surgery resulted in additional disability, including MRSA.

b) Is it at least as likely as not that the Veteran's October 2006 dental surgery (which he contends resulted in the MRSA infection) involved carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA during such surgery?

c) If it is found that there was no relevant instance of fault on the part of VA in the medical and surgical treatment provided to the Veteran, please indicate whether any post-surgical complications (the MRSA infection) were due to an event not reasonably (i.e., to some degree of probability vs. remote possibility) foreseeable as a consequence of VA medical and surgical care provided. 

d) If it is found that any post-surgical complications, including the MRSA infection, were reasonably foreseeable, please indicate whether a 'reasonable health care provider' seeking to obtain informed consent would have disclosed the possibility of the post-surgical complications, including the possibility of MRSA infection, as a reasonably foreseeable risk associated with the surgery or treatment being provided. The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The RO should also arrange for the Veteran to be examined by an appropriate medical provider to determine the current severity of his bilateral mandible fracture status post open reduction and internal fixation.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All symptoms and functional limitations (including any increased limitations on use) due to the bilateral mandible fracture status post open reduction and internal fixation should be described in detail.  Inter-incisal and lateral excursion ranges of motion should be reported in millimeters with consideration of any additional loss of motion due to such factors as pain, fatigue weakened movement or incoordination.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The RO should then readjudicate the claims.  If any benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


